Case 1-18-01141-ess Doc13 Filed 06/05/19 Entered 06/05/19 15:00:21

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

In re:

SEAN M. MURRAY Case No. 17-44157

 

Chapter: 7
Debtor Pro Se
x
SEAN M. MURRAY
Plaintiff Adv. Pro. No. 18-01141
-against- DEMAND FOR VERIFIED BILL
OF PARTICULARS

SPECIALIZED LOAN SERVICING, LLC
NATIONSTAR MORTGAGE LLC D/B/A MR COOPER,
as SERVICING AGENTS FOR FEDERAL

rm

HOME LOAN MORTGAGE ir
CORPORATION, =<
JOHN AND JANE DOE CORPORATIONS oO
AND ENTITIES =
Defendants “

 

 

xX

DEMAND FOR VERIFIED BILE OF PARTICULARS
1. Pursuant to Federal Rules of Bankruptcy Procedure 7033, Plaintiff hereby submits the
following Interrogatories to Defendant. Plaintiff requests that Defendant serve its answers, in
writing and under oath, to the Plaintiff at P.O. Box 1110, Albany, New York 12201-1110, within
30 days of service of these Interrogatories. For the purpose of these Interrogatories only, Plaintiff

has used the definitions set forth below.

I. Definitions

2. As used in these Interrogatories:

“Agreement” means a contract, arrangement, or understanding, formal or informal, oral or

Page | of 15

 
Case 1-18-01141-ess Doc13 Filed 06/05/19 Entered 06/05/19 15:00:21

written, between two or more persons.

“Any” means one or more.

“Communication” means any disclosure, transfer, or exchange of information or opinion,
however made.

“Defendants”, are successors, divisions, subsidiaries, and affiliates, located both in the

United States and in any other country, each other person directly or indirectly, wholly or in part,
owned or controlled by, and each joint venture to which any of them is a party, and all present
and former directors, officers, employees, agents, consultants, or other persons acting for or on
behalf of any of them.

“Document” means any written, recorded, or graphic material of any kind, whether prepared
by you or by any other person, that is in your possession, custody, or control. The term includes
agreements; contracts; letters; telegrams; inter-office communications; memoranda; reports;
records; instructions; specifications; notes; notebooks; scrapbooks; diaries; plans; drawings;
sketches; blueprints; diagrams; photographs; photocopies; charts; graphs; descriptions; drafts,
whether or not they resulted in a final document; minutes of meetings, conferences, and
telephone or other conversations or communications; invoices; purchase orders; bills of lading;
recordings; published or unpublished speeches or articles; publications; transcripts of telephone
conversations; phone mail; electronic-mail; ledgers; financial statements; microfilm; microfiche;
tape or disc recordings; and computer print-outs.The term “document” also includes
electronically stored data from which information can be obtained either directly or by
translation through detection devices or readers; any such document is to be produced in a

reasonably legible and usable form. The term “document” includes all drafts of a document and

Page 2 of 15

 
Case 1-18-01141-ess Doc13 Filed 06/05/19 Entered 06/05/19 15:00:21

all copies that differ in any respect from the original, including any notation, underlining,
marking, or information not on the original. The term also includes information stored in, or
accessible through, computer or other information retrieval systems (including any computer
archives or back-up systems), together with instructions and all other materials necessary to use
or interpret such data compilations. Without limitation on the term “control” as used in the
preceding paragraph, a document is deemed to be in your control if you have the right to secure
the document or a copy thereof from another person.

“Identify” or “identity” means to state or a statement of:

a. in the case of a person other than a natural person, its name, the address of its principal place
of business (including zip code), its telephone number, and the name of its chief executive
officer, as well as, if it has a person other than a natural person that ultimately controls it, that
other person’s name, the address of that person’s principal place of business (including zip code),
that other person’s telephone number, and the name of that other person’s chief executive officer;
b. in the case of a natural person, his or her name, business address and telephone number,
employer, and title or position;

c. in the case of a communication, its date, type (e.g., telephone conversation or discussion), the
place where it occurred, the identity of the person who made the communication, the identity of
the person who received the communication, the identity of each other person when it was made,
and the subject matter discussed;

d. in the case of a document, the title of the document, the author, the title or position of the
author, the addressee, each recipient, the type of document, the subject matter, the date of

preparation, and its number of pages; and

Page 3 of 15

 
Case 1-18-01141-ess Doc13 Filed 06/05/19 Entered 06/05/19 15:00:21

e. in the case of an agreement, its date, the place where it occurred, the identity of all persons
who were parties to the agreement, the identity of each person who has knowledge of the
agreement and all other persons present when it was made, and the subject matter of the
agreement.
“Including” means including, but not limited to.
“Person” means any natural person, corporation, company, partnership, joint venture, firm,
association, proprietorship, agency, board, authority, commission, office or other business or
legal entity, whether private or governmental.
“Relating to” means containing, constituting, considering, comprising, concerning,
discussing, regarding, describing, reflecting, studying, commenting or reporting on, mentioning,
analyzing, or referring, alluding, or pertaining to, in whole or in part.
“You,” “your” or “your company” means the Defendant(s).
The singular form of a noun or pronoun shall be considered to include within its meaning the
plural form of the noun or pronoun, and vice versa; and the past tense shall include the present
tense where the clear meaning is not distorted. The term “or” shall mean‘‘and” and vice-versa, as
necessary to bring within the scope of the following interrogatories all information or documents
that would be excluded absent this definition.

IJ. Instructions
3. Where knowledge, information, or documents are requested, such request encompasses
knowledge, information or documents in your possession, custody or control, or in the

possession, custody or control of your staff, agents, employees, representatives and, unless

Page 4 of 15

 
Case 1-18-01141-ess Doc13 Filed 06/05/19 Entered 06/05/19 15:00:21

privileged, attorneys, or any other person who has possession, custody or control of your
proprietary knowledge, information or documents.
4. Pursuant to FRBP 7026(e), you are under a duty reasonably to amend any answer to these
interrogatories for which you learn that the answer is in some material respect incomplete or
incorrect and if the additional or corrective information has not otherwise been made known to
us during the discovery process or in writing.
5. For any interrogatory or part of an interrogatory which you refuse to answer under a claim of
privilege, submit a sworn or certified statement from your counsel or one of your employees in
which you identify the nature of the information withheld; specify the grounds of the claimed
privilege and the paragraph of these interrogatories to which the information is responsive; and
identify each person to whom the information, or any part thereof, has been disclosed.
6. Answer each interrogatory fully. If you object to any interrogatory, state the reasons for
objection and answer to the extent the interrogatory is not objectionable. If you are unable to
answer an interrogatory fully, submit as much information as is available, explain why your
answer is incomplete, and identify or describe all other sources of more complete or accurate
information.
7. For any record or document responsive or relating to these interrogatories which is known to
have been destroyed or lost, or is otherwise unavailable, identify each such document by author,
addressee, date, number of pages, and subject matter; and explain in detail the events leading to
the destruction or loss, or the reason for the unavailability of such document.
INTERROGATORIES

8. Plaintiffs First Interrogatory: As and for Nationstar Mortgage LLC d/b/a Mr. Cooper’s

Page 5 of 15

 
Case 1-18-01141-ess Doc13 Filed 06/05/19 Entered 06/05/19 15:00:21

(“Nationstar” or "Defendant") Answer and FIRST AFFIRMATIVE DEFENSE, state with
specificity and in what respect Plaintiff’s Verified Complaint fails to state a claim upon which
relief may be granted.

9. Plaintiffs Second Interrogatory: As and for Nationstar’s SECOND AFFIRMATIVE
DEFENSE, state with specificity and in detail how Nationstar was not a party to Debtor’s loan
modification efforts.

10. Plaintiffs Third Interrogatory: As and for Nationstar’s THIRD AFFIRMATIVE DEFENSE,
state with specificity and detail in what respect: the Court lacks jurisdiction over the Complaint;
the claims asserted in the Complaint against Nationstar are moot; and no relief is sought in the
Complaint as against Nationstar that Debtor has not already received.

11. Plaintiffs Fourth Interrogatory: As and for Nationstar’s FOURTH AFFIRMATIVE
DEFENSE, state with specificity and detail in what respect the Plaintiff lacks standing to assert
the claims raised in the Complaint.

12. Plaintiffs Fifth Interrogatory: As and for Nationstar’s FIFTH AFFIRMATIVE DEFENSE,
state with specificity and detail in what respect Debtor is estopped from bringing the claims
asserted in the Complaint against Nationstar.

13. Plaintiffs Sixth Interrogatory: As and for Specialized Loan Servicing, LLC’s ("SLS" or
“Defendant") Answer and FIRST AFFIRMATIVE DEFENSE, state with specificity and detail in
what respect the Complaint, in whole or in part, fails to state a claim for which relief can be

granted.

14. Plaintiffs Seventh Interrogatory: As and for SLS’s SECOND AFFIRMATIVE DEFENSE,

Page 6 of 15

 
Case 1-18-01141-ess Doc13 Filed 06/05/19 Entered 06/05/19 15:00:21

state with specificity and detail how the Defendant is in possession of a validly perfected security
interest in the Property, which represents an interest in the Property that cannot be avoided by the
Trustee's strong arm power.

15. Plaintiffs Eighth Interrogatory: As and for SLS’s THIRD AFFIRMATIVE DEFENSE, state
with specificity and detail in what respect the Plaintiff and the Defendant have entered a
stipulation settling outstanding allegations by the Debtor at Docket Numbers 43, 67 and 74. The
Stipulation was so ordered by the Court via docket order on October 26, 2018. To the extent that
any of the allegations in the Complaint are interpreted to be against SLS, those causes of action
must be dismissed pursuant to the Stipulation.

16. Plaintiffs Ninth Interrogatory: As and for SLS’s FOURTH AFFIRMATIVE DEFENSE, state
with specificity and detail in what respect Plaintiff has exhibited a continuous pattern of delay
and deception in order to divert attention away from the serious delinquency that exists on this
account.

17. Plaintiffs Tenth Interrogatory: As and for SLS’s FIFTH AFFIRMATIVE DEFENSE, state
with specificity and detail in what respect Plaintiff received the benefit from funding of the Loan.
State with specificity and detail in what respect the Plaintiff has been unjustly enriched as the
loan has been in default since September 2014.

18. Plaintiffs Eleventh Interrogatory: As and for SLS’s SIXTH AFFIRMATIVE DEFENSE, state
with specificity and detail in what respect that any and all alleged events and happenings,
injuries, losses or damages referred to in the Complaint were directly and proximately caused
and contributed to, in whole or in part, by the carelessness and negligence of Plaintiff. State with

specificity and detail in what respect the extent of loss, damages or injury sustained by Plaintiff,

Page 7 of 15

 
Case 1-18-01141-ess Doc13 Filed 06/05/19 Entered 06/05/19 15:00:21

if any, should be reduced in proportion to the amount of negligence or fault attributable to said
Plaintiff.
19. Plaintiffs Twelfth Interrogatory: As and for SLS’s SEVENTH AFFIRMATIVE DEFENSE,
state with specificity and detail in what respect Plaintiffs claims are barred by the doctrines of
laches, unclean hands, waiver and estoppel.

ADMISSIONS
20. Admit that Defendants were not in possession of the original promissory note at the time this
lawsuit or Nationstar’s Motion for Relief from Automatic Stay (case 17-44157-ess docket # 26
Dec 13. 2017) was filed.
21. Admit that no party, at least 30 days prior to the filing of this lawsuit, gave Plaintiff notice
that the Note was assigned to Defendants.
22. Admit that the Copy of the Note attached to the Complaint was an accurate photocopy of the
original Note as of the date that the Complaint was filed.
23. Admit that Defendants are not holders of the Note.
24. Admit that Plaintiff didn’t send Defendant notice pursuant to sections 17 or 22 of the
Mortgage.
25. Admit that no document exists that shows Defendants received the original note on or before
August 10, 2017.
26. Admit that no document exists that shows Defendants held the original note on or before

August 10, 2017.

27. Admit that no document exists that shows Defendants was in possession of the original note

on or before August 10, 2017.

Page 8 of 15

 
Case 1-18-01141-ess Doc13 Filed 06/05/19 Entered 06/05/19 15:00:21

28. Admit that Plaintiff is not the non-holder in possession of the note who has the rights of a
holder.

29. Admit that these admissions are being answered by Plaintiff’s servicer.

30. Admit that Plaintiff is a third party beneficiary of the Pooling and Servicing Agreement
mentioned in the Trial Payment Plan between Specialized Loan Servicing, LLC and the Federal
Home Loan Mortgage Corporation.

31. Admit the promissory note tendered by Debtor at the subject loan’s inception was endorsed
and deposited as a cash instrument for cash value.

32. Admit that full payoff in the amount of $238,176.42 made August 10, 2017 pursuant to
Gross Polowy LLC’s Payoff Statement issued August 8, 2017 on Nationstar’s behalf has not
been returned nor has Notice of Dishonor of payment been issued.

33. Admit that accounting for this payment has occurred and describe any actions taken,
including but not limited to communications with the New York State Department of Banking.
34. Admit the property, the proprietary lease and shares securing tenancy at 35-21 79th Street,
Apartment 4E, Jackson Heights, New York 11372, U.S.A., is subject to a first lien to 35-21 79th
Street Tenants Association making the unperfected, unenforceable, avoidable lien currently
assigned to SLS a second lien subject to avoidance in bankruptcy proceedings.

35. Admit Defendants do not have authority to collect on a debt or evidence of my consent to
disclosure of personal or financial information to third parties.

36. Admit Public Regulatory or IRS filings will demonstrate fraud on the part of HSBC
MORTGAGE CORPORATION, Defendants and their agents or assigns with respect to claims of

right, title or interest in Plaintiff’s property.

Page 9 of 15

 
Case 1-18-01141-ess Doc13 Filed 06/05/19 Entered 06/05/19 15:00:21

37. Admit that all tax obligations, including but not limited to those associated with REMIC
violations, arising from the alleged instrument of indebtedness have been met by parties claiming
any right, title or interest in the loan accounts or in the person or property of the Plaintiff.
38. Admit HSBC MORTGAGE CORPORATION and Defendants have no verifiable legal
standing evidenced by valid enforceable authenticated assignment or original wet ink note or
instrument of indebtedness.

REQUEST FOR PRODUCTION OF INFORMATION AND DOCUMENTS
39. Provide a copy of the servicing contract or purchase agreement for rights purchased from
HSBC MORTGAGE CORPORATION, HSBC BANK USAN.A., PHH MORTGAGE
CORPORATION, and NATIONSTAR MORTGAGE LLC, and copies of the contracts for
purchasing of servicing rights between all prior servicers to inception.
40. Provide accounting for the note and proceeds as reported to Bloomberg and other third party
sources or required by regulations or statute.
41. Provide all documents which are related to the subject loan transaction including but not
limited to Note, modification of mortgage, judgment notes, security agreements, mortgages,
assignments, allonges, insurance agreements, servicing agreements, pooling and servicing
agreements and any and al! other documents that relate or reference in any way the loan, or
Plaintiff’s ability to service the loan, which is the subject of this instant litigation.

42. Provide all documents which show the exact date that Defendants came into possession of

the Note(s) in question.

43. All documents which show that Defendants held, received, or were in possession of the

original note prior on or before August 11, 2017.

Page 10 of 15

 
Case 1-18-01141-ess Doc13 Filed 06/05/19 Entered 06/05/19 15:00:21

44. If the Defendants claim that this mortgage and note are held in trust and the Defendant is
associated with said trust, please produce any relevant mortgage loan schedule which should
include the Mortgagor’s name, loan identification number, the property address, etc. Please also
produce any exceptions schedule which shows what mortgages were not transferred into the
trust.

45. Any corporate resolution, power of attorney, contract, or document which shows that all
parties which are able to act as servicing agent or otherwise authorized to act on behalf of
Defendants or Plaintiff with regard to the note or mortgage.

46. All correspondence generated by any party concerning the loan transaction, mortgage or note
in question, and instant foreclosure, from January 1, 2008 until the date of responding to this
request.

47. All telephone log sheets, computer printouts and any other internal memoranda or notes
concerning this account.

48. All executed or unexecuted, recordable or non recordable assignments associated in any way
with the subject loan including, but not limited to, assignments, transfers, allonges or any other
document that purports to transfer the interest in the subject note and mortgage to any party from
the date of its inception until the date of answering these requests for production.

49. All contracts between the Defendants and any person or entity responsible for servicing the
mortgage and/or note.

50. All contracts, agreements and any other documents which show how and when the note and
mortgage that are at dispute in this transaction came into possession of the Defendants.

51. All notices sent to Plaintiff pursuant to the Mortgage.

Page 11 of 15

 
Case 1-18-01141-ess Doc13 Filed 06/05/19 Entered 06/05/19 15:00:21

52. All documents which show the: (1) name of the computer system that holds, processes,
creates documents, prepares data, maintain, analysis, and otherwise contain the documents,
information, data compilations, codes, and records of Defendant’s purported mortgage, note,
payment history, indebtedness, lender placed insurance, hazard insurance, late charges,
appraisal, property inspections, brokers price opinions, title charges, title updates, etc.; (2) the
date of the system was created; (3) who maintains the system; (4) who developed the system; (5)
what tasks the system performs; (6) who has access to the system; (7) how often the system is
audited for accuracy; (8) how information is boarded or input into the system; (9) who boards the
information into the system; and (10) where the server to the system is located.

53. Any and all bailee letters or other documents or data compilations which show who owned,
held, serviced, or otherwise had any rights to enforce the note or mortgage.

54. All documents that borrower sent to lender, or its successors and assigns, that designates a
substitute address by which notices should be sent under the mortgage.

55. All assignments of mortgage upon which Defendants rely.

56. All documents that Plaintiff intends to rely on at trial.

57. Acopy of the mortgage loan schedule which reference the instant note or mortgage.

58. Acopy of all Requests for Release of Documents which reference the instant note or
mortgage.

59. All written notices to either Defendant or Defendants which notify them of the assignment of
the note at issue to another entity.

60. All communications regarding or relating to the creation of the Assignment of Mortgage.

61. All communications between HSBC MORTGAGE CORPORATION, HSBC BANK USA

Page 12 of 15

 
Case 1-18-01141-ess Doc13 Filed 06/05/19 Entered 06/05/19 15:00:21

N.A., PHH MORTGAGE CORPORATION, MORTGAGE SERVICE CORPORATION,

FREDDIE MAC, NATIONSTAR, SLS concerning the instant file.

SEAN M. MURRAY
P.O. BOX 1110
ALBANY, NEW YORK
12201-1110 U.S.A.
917.330.9284
seanmurray @ prodigy net

Friday, May 10, 2019 By: Cen MM. ey

 

Page 13 of 15

 
Case 1-18-01141-ess Doc13 Filed 06/05/19 Entered 06/05/19 15:00:21

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

In re:

SEAN M. MURRAY

Debtor Pro Se

 

SEAN M. MURRAY
Plaintiff

-against-

SPECIALIZED LOAN SERVICING, LLC
NATIONSTAR MORTGAGE LLC D/B/A
MR COOPER,
as SERVICING AGENTS FOR FEDERAL
HOME LOAN MORTGAGE
CORPORATION,
JOHN AND JANE DOE CORPORATIONS
AND ENTITIES

Defendants

 

x

K

Case No. 17-44157
Chapter: 7

Adv. Pro. No. 18-01141

CERTIFICATION OF SERVICE

The undersigned certifies that on Friday, May 10, 2019, a copy of the annexed papers:
DEMAND FOR A VERIFIED BILL OF PARTICULARS, were served by depositing same,
enclosed in a properly addressed postage-paid envelope, in an official depository under the
exclusive care of the United States Postal Service within the State of New York, upon:

1. Richard J. McCord, Chapter 7 Trustee

Certilman Balin Adler & Hyman
90 Merrick Avenue
East Meadow, NY 11554

2. Cleo Sharaf-Green, Esq. (Via Email and USPS)
ROBERTSON, ANSCHUTZ & SCHNEID, P.L.

Attorneys for Nationstar Mortgage LLC d/b/a Mr. Cooper

900 Merchants Concourse
Westbury, NY 11590

csharaf@rasboriskin.com

Page 14 of 15

 
Case 1-18-01141-ess Doc13 Filed 06/05/19 Entered 06/05/19 15:00:21

3. Robert W. Griswold (Via Email and USPS)
Bankruptcy Attorney
Shapiro, DiCaro & Barak, LLC
Attorneys for Specialized Loan Servicing LLC
One Huntington Quadrangle, Suite 3N05

 

Melville, NY 11747
regriswold@logs.com
Dated: Friday, May 10, 2019 By: SG A t Wir
SEAN M. MURRAY
P.O. BOX 1110
ALBANY, NEW YORK

12201-1110 U.S.A.
917.330.9284
seanmurray © prodigy net

 

Page IS of 15
